Citation Nr: 1616587	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disorder.

2.  Entitlement to service connection for lumbosacral strain, to include as secondary to service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from January 1997 to May 1997, and on active duty from August 1997 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) from March and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that, in pertinent part, denied the Veteran's claims for entitlement to service connection for a right knee disability and lumbosacral strain.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay, but additional development is required on the Veteran's claims.  

In October 2010, the Veteran provided a copy of VA Form 21-4142 authorizing VA to obtain records from Dr. C.F.  A development letter requesting these records was sent to this physician the following month.  However, a December 2010 response from Dr. C.F. revealed that the RO had sent him the authorization form for a different physician.  No attempts were made to send the correct authorization form to Dr. C.F., and the Veteran was not notified that the records were never received.  Records from St. John's Sports Medicine, provided contemporaneously with the Veteran's October 2010 Form 21-4142, included records from Dr. C.F.; the fact that he provided this form with the St. John's records suggests that records are outstanding.  Therefore, remand is required to obtain these records.  

In addition, an addendum opinion from a physician is needed to clarify the Veteran's August 2015 examination, which was performed pursuant to the Board's remand instructions.  While the Board directed in its remand that the examiner opine on whether the Veteran's low back or right knee disabilities were either caused or aggravated by his service connected left knee disorder, the August 2015 examiner did not address whether these disabilities were aggravated by the service connected left knee disorder.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization and consent to release of information from the Veteran, obtain any outstanding treatment records, to specifically include records from Dr. C.F.  Any outstanding VA records for the period after July 16, 2015 (the most recent VA records on file) should also be obtained.

2.  After the above has been completed, refer the Veteran's claims file to a physician for preparation of an opinion as to the etiology of the Veteran's low back and right knee disabilities.  The physician is asked to review the claims folder an address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's right knee and low back disabilities were either (a) caused or (b) aggravated by his service-connected left knee disorder.  If aggravated, please specify the baseline of disability prior to aggravation, and the increase in disability resulting from the aggravation.

Is it at least as likely as not that the Veteran's right knee and low back disabilities are related to or had their onset in service.

A rationale, with consideration of both lay and medical evidence, must be provided for all opinions provided.  The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account when formulating the requested opinions.
 
3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case, which should include consideration of the statements included with the Veteran's VA Form 9, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

